302 F.2d 729
Paul Edward JAMES, also known as Pablo Diego,v.UNITED STATES of America.
No. 6904.
United States Court of Appeals Tenth Circuit.
March 28, 1962.

Appeal from the United States District Court for the District of Utah.
Herbert K. Hyde, Oklahoma City, Okl., for appellant.
William T. Thurman, U. S. Atty., and Gerald R. Miller, Asst. U. S. Atty., Salt Lake City, Utah, for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN and HILL, Circuit Judges.
PER CURIAM.


1
Appeal dismissed March 28, 1962, on motion of appellant.